EXHIBIT 10.2

Execution Version

pdvWireless, Inc.
Shares of Common Stock

(par value $0.0001 per share)

﻿

Sales Agreement

February 6, 2018

B. Riley FBR, Inc.

299 Park Avenue, 7th Floor

New York, NY 10171

﻿

Ladies and Gentlemen:

pdvWireless, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with B. Riley FBR, Inc. (the “Agent”), as follows:

The Company has also entered into a separate sales agreement (an “Alternative
Sales Agreement”), dated as of even date herewith, with Cantor Fitzgerald & Co.
(the “Alternative Agent”).

1. Issuance and Sale of Shares.  The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through the Agent, shares of common
stock (the “Placement Shares”) of the Company, par value $0.0001 per share (the
“Common Stock”); provided,  however, that in no event shall the Company issue or
sell through the Agent such number or dollar amount of Placement Shares that
would (a) exceed the number or dollar amount of shares of Common Stock
registered on the effective Registration Statement (defined below) pursuant to
which the offering is being made, (b) exceed the number of authorized but
unissued shares of Common Stock (less shares of Common Stock issuable upon
exercise, conversion or exchange of any outstanding securities of the Company or
otherwise reserved from the Company’s authorized capital stock), (c) exceed the
number or dollar amount of shares of Common Stock permitted to be sold under
Form S-3 (including General Instruction I.B.6 thereof, if applicable) or (d)
exceed the number or dollar amount of shares of Common Stock for which the
Company has filed a Prospectus Supplement (defined below) (the lesser of (a),
(b), (c) and (d), the “Maximum Amount”).  Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitations set forth in this Section 1 on the amount of Placement Shares issued
and sold under this Agreement shall be the sole responsibility of the Company
and that the Agent shall have no obligation in connection with such
compliance.  The offer and sale of Placement Shares through the Agent will be
effected pursuant to the Registration Statement (as defined below) filed by the
Company and which has been or will be declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement to issue
Common Stock.





GDSVF&H\



--------------------------------------------------------------------------------

 

 

 

The Company has filed or will file, in accordance with the provisions of the
Securities Act of 1933, as amended (the “Securities Act”) and the rules and
regulations thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3, including a base prospectus, relating to
certain securities, including the Placement Shares to be issued from time to
time by the Company, and which incorporates by reference documents that the
Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder.  The Company has prepared a prospectus or a
prospectus supplement to the base prospectus included as part of the
registration statement, which prospectus or prospectus supplement relates to the
Placement Shares to be issued from time to time by the Company (the “Prospectus
Supplement”).  The Company will furnish to the Agent, for use by the Agent,
copies of the prospectus included as part of such registration statement, as
supplemented, by the Prospectus Supplement, relating to the Placement Shares to
be issued from time to time by the Company.  The Company may file one or more
additional registration statements from time to time that will contain a base
prospectus and related prospectus or prospectus supplement, if applicable (which
shall be a Prospectus Supplement), with respect to the Placement Shares.  Except
where the context otherwise requires, such registration statement(s), including
all documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations or deemed to be a part of such registration statement
pursuant to Rule 430B of the Securities Act Regulations, is herein called the
“Registration Statement.”  The base prospectus or base prospectuses, including
all documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented, if necessary, by the Prospectus
Supplement, in the form in which such prospectus or prospectuses and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act Regulations,
together with the then issued Issuer Free Writing Prospectus(es), is herein
called the “Prospectus.” 

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus (defined below) shall be deemed
to refer to and include the documents, if any, incorporated by reference therein
(the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, any Prospectus
Supplement, the Prospectus or any Issuer Free Writing Prospectus shall be deemed
to refer to and include the filing of any document under the Exchange Act on or
after the most-recent effective date of the Registration Statement, or the date
of the Prospectus Supplement, Prospectus or such Issuer Free Writing Prospectus,
as the case may be, and incorporated therein by reference.  For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include the most recent
copy filed with the Commission pursuant to its Electronic Data Gathering
Analysis and Retrieval system, or if applicable, the Interactive Data Electronic
Application system when used by the Commission (collectively, “EDGAR”).

2. Placements.  Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify the Agent by email notice
(or other method mutually agreed to by the parties) of the number of Placement
Shares to be issued, the time period



GDSVF&H\

-2-

--------------------------------------------------------------------------------

 

 

 

during which sales are requested to be made, any limitation on the number of
Placement Shares that may be sold in any one day and any minimum price below
which sales may not be made (a “Placement Notice”), the form of which is
attached hereto as Schedule 1.  The Placement Notice shall originate from any of
the individuals from the Company set forth on Schedule 3 (with a copy to each of
the other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from the Agent set forth on Schedule 3, as
such Schedule 3 may be amended from time to time.  The Placement Notice shall be
effective unless and until (i) the Agent declines to accept the terms contained
therein for any reason, in its sole discretion, (ii) the entire amount of the
Placement Shares thereunder have been sold, (iii) the Company suspends or
terminates the Placement Notice or (iv) this Agreement has been terminated under
the provisions of Section 12.  The amount of any discount, commission or other
compensation to be paid by the Company to Agent in connection with the sale of
the Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 2.  It is expressly acknowledged and agreed that neither the Company
nor the Agent will have any obligation whatsoever with respect to a Placement or
any Placement Shares unless and until the Company delivers a Placement Notice to
the Agent and the Agent does not decline such Placement Notice pursuant to the
terms set forth above, and then only upon the terms specified therein and
herein.  In the event of a conflict between the terms of this Agreement and the
terms of a Placement Notice, the terms of the Placement Notice will control.

3. Sale of Placement Shares by Agent. 

(a) Subject to the provisions of Section 5(a), the Agent, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable state and
federal laws, rules and regulations and the rules of the NASDAQ Capital Market
(the “Exchange”), to sell the Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice.  The Agent will
provide written confirmation to the Company no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the compensation payable by the Company to
the Agent pursuant to Section 2 with respect to such sales, and the Net Proceeds
(as defined below) payable to the Company, with an itemization of the deductions
made by the Agent (as set forth in Section 5(b)) from the gross proceeds that it
receives from such sales.  Subject to the terms of the Placement Notice, the
Agent may sell Placement Shares by any method permitted by law deemed to be an
“at the market offering” as defined in Rule 415(a)(4) of the Securities Act
Regulations, including sales made directly on or through the Exchange or any
other existing trading market for the Common Stock, in negotiated transactions
at market prices prevailing at the time of sale or at prices related to such
prevailing market prices and/or any other method permitted by law.  “Trading
Day” means any day on which Common Stock is traded on the Exchange.

(b) While a Placement Notice is in effect, neither Agent nor any of its
subsidiaries shall, for its own account, engage in (i) any short sale of any
security of the Company, as defined in Regulation SHO or (ii) any market making
bidding, stabilization or other trading activity with regard to the Common Stock
or related derivative securities, in each case, if such activity would be
prohibited under Regulation M or other anti-manipulation rules under the
Securities Act. For the avoidance of doubt, this restriction shall not apply to
transactions by or on



GDSVF&H\

-3-

--------------------------------------------------------------------------------

 

 

 

behalf of any customer of such Agent or transactions by such Agent to facilitate
any such transactions by or on behalf of any customer of such Agent.

4. Suspension of Sales.  The Company or the Agent may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 3), suspend any sale of Placement Shares (a
“Suspension”); provided,  however, that such Suspension shall not affect or
impair any party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice.  While a Suspension is in effect
any obligation under Sections 7(l),  7(m), and 7(n) with respect to the delivery
of certificates, opinions, or comfort letters to the Agent, shall be waived.
Each of the parties agrees that no such notice under this Section 4 shall be
effective against any other party unless it is made to one of the individuals
named on Schedule 3 hereto, as such Schedule may be amended from time to time.

5. Sale and Delivery to the Agent; Settlement.

(a) Sale of Placement Shares.   On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon the Agent’s acceptance of the terms of a Placement Notice, and
unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, the Agent, for the period specified in the Placement Notice, will use
its commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Placement Shares up to
the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  The Company acknowledges and agrees that (i) there can be no
assurance that the Agent will be successful in selling Placement Shares, (ii)
the Agent will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Shares for any reason other than
a failure by the Agent to use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable law and regulations
to sell such Placement Shares as required under this Agreement and (iii) the
Agent shall be under no obligation to purchase Placement Shares on a principal
basis pursuant to this Agreement, except as otherwise agreed by the Agent and
the Company.

(b) Settlement of Placement Shares.   Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”).  The Agent shall notify the Company of each sale of
Placement Shares no later than the opening of the Trading Day immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder.  The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by the Agent,
after deduction for (i) the Agent’s commission, discount or other compensation
for such sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any Governmental Authority in respect of such sales.



GDSVF&H\

-4-

--------------------------------------------------------------------------------

 

 

 

(c)  Delivery of Placement Shares.  On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting the Agent’s or its designee’s account
(provided the Agent shall have given the Company written notice of such designee
at least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradable, transferable, registered shares in good
deliverable form.  On each Settlement Date, the Agent will deliver the related
Net Proceeds in same day funds to an account designated by the Company on, or
prior to, the Settlement Date.  The Company agrees that if the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver Placement
Shares on a Settlement Date (unless such default is directly and primarily
caused by Agent), the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 10(a) hereto, it will (i) hold
the Agent harmless against any loss, claim, damage, or reasonable and documented
expense (including reasonable legal fees and expenses), as incurred, arising out
of or in connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to the Agent any commission, discount, or other
compensation to which it would otherwise have been entitled absent such default.

(d) Denominations; Registration.  Certificates for the Placement Shares, if any,
shall be in such denominations and registered in such names as the Agent may
request in writing at least one full Business Day (as defined below) before the
Settlement Date.  The certificates for the Placement Shares, if any, will be
made available by the Company for examination and packaging by the Agent in The
City of New York not later than noon (New York time) on the Business Day prior
to the Settlement Date.

(e) Limitations on Offering Size.  Under no circumstances shall the Company
cause or request the offer or sale of any Placement Shares if, after giving
effect to the sale of such Placement Shares, the aggregate gross sales proceeds
of Placement Shares sold pursuant to this Agreement together with all sales of
the Shares under the Alternative Sales Agreement would exceed the lesser of (A) 
the Maximum Amount and (B) the amount authorized from time to time to be issued
and sold under this Agreement by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee, and
notified to the Agent in writing.  Under no circumstances shall the Company
cause or request the offer or sale of any Placement Shares pursuant to this
Agreement at a price lower than the minimum price authorized from time to time
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to the Agent in
writing.  Further, under no circumstances shall the Company cause or permit the
aggregate offering amount of Placement Shares sold pursuant to this Agreement to
exceed the Maximum Amount.

(f) One Agent.  The Company agrees that any offer to sell Placement Shares, any
solicitation of an offer to buy Placement Shares, or any sales of Placement
Shares shall only be effected by or through only one of the Agent or the
Alternative Agent on any single given day, but in no event by more than one, and
the Company shall in no event request that the Agent and the Alternative Agent
sell Shares on the same day.  

6. Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with Agent that as of the date of this Agreement and as
of each Applicable



GDSVF&H\

-5-

--------------------------------------------------------------------------------

 

 

 

Time (as defined below), unless such representation, warranty or agreement
specifies a different time:

(a) The Company and the transactions contemplated by this Agreement meet the
requirements for and comply with the applicable conditions set forth in Form S-3
(including General Instructions I.A and I.B) under the Securities Act.  The
Registration Statement has been or will be filed with the Commission and will be
declared effective by the Commission under the Securities Act prior to the
issuance of any Placement Notices by the Company.  The Prospectus Supplement
will name the Agent as the agent in the section entitled “Plan of Distribution.”
The Company has not received, and has no notice of, any order of the Commission
preventing or suspending the use of the Registration Statement, or threatening
or instituting proceedings for that purpose.  The Registration Statement and the
offer and sale of Placement Shares as contemplated hereby meet the requirements
of Rule 415 under the Securities Act and comply in all material respects with
said Rule.  Any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been so described or
filed.  Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or are available through EDGAR, to Agent and its
counsel.  The Company has not distributed and, prior to the later to occur of
each Settlement Date and completion of the distribution of the Placement Shares,
will not distribute any offering material in connection with the offering or
sale of the Placement Shares other than the Registration Statement and the
Prospectus and any Issuer Free Writing Prospectus (as defined below) to which
the Agent has consented, which consent shall not be unreasonably withheld,
conditioned or delayed.  The Common Stock is registered pursuant to Section
12(b) of the Exchange Act and is currently listed on the Exchange under the
trading symbol “PDVW.”  The Company has taken no action designed to, or likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act, delisting the Common Stock from the Exchange, nor has the
Company received any notification that the Commission or the Exchange is
contemplating terminating such registration or listing.  To the Company’s
knowledge, it is in compliance with all applicable listing requirements of the
Exchange. 

(b) The Registration Statement, when it became or becomes effective, and the
Prospectus, and any amendment or supplement thereto, on the date of such
Prospectus or amendment or supplement, conformed and will conform in all
material respects with the requirements of the Securities Act.  At each
Settlement Date, the Registration Statement and the Prospectus, as of such date,
will conform in all material respects with the requirements of the Securities
Act.  The Registration Statement, when it became or becomes effective, did not,
and will not, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.  The Prospectus and any amendment and supplement
thereto, on the date thereof and at each Applicable Time (defined below), did
not or will not include an untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The documents
incorporated by reference in the Prospectus or any Prospectus Supplement did
not, and any further documents filed and incorporated by reference therein will
not, when filed with the Commission, contain an untrue statement of a material
fact or omit to state a material fact required to be stated in such document or
necessary to make the



GDSVF&H\

-6-

--------------------------------------------------------------------------------

 

 

 

statements in such document, in light of the circumstances under which they were
made, not misleading.  The foregoing shall not apply to statements in, or
omissions from, any such document made in reliance upon, and in conformity with,
information furnished to the Company by Agent specifically for use in the
preparation thereof.

(c) The Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or any amendment or supplement thereto, and the documents
incorporated by reference in the Registration Statement, the Prospectus or any
amendment or supplement thereto, when such documents were or are filed with the
Commission under the Securities Act or the Exchange Act or became or become
effective under the Securities Act, as the case may be, conformed or will
conform in all material respects with the requirements of the Securities Act and
the Exchange Act, as applicable.

(d) The Prospectus delivered to Agent for use in connection with the sale of the
Placement Shares pursuant to this Agreement will be identical to the versions of
the Prospectus created to be transmitted to the Commission for filing via EDGAR,
except to the extent permitted by Regulation S‑T.

(e) The Company had, as of the date indicated in the Registration Statement and
the Prospectus, and will have, as of the Applicable Time, the duly authorized
capitalization as set forth in the Registration Statement and the Prospectus;
the outstanding shares of capital stock of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable, and have
not been issued in violation of or subject to any preemptive right or other
similar right of stockholders arising by operation of law, under the certificate
of incorporation or bylaws, as amended, of the Company, under any agreement to
which the Company is a party or otherwise; all of the outstanding shares of
capital stock or other equity interest of each subsidiary of the Company (each,
a “Subsidiary”) have been duly and validly authorized and issued and are fully
paid and non-assessable, and except as disclosed in the Prospectus or Schedule 4
attached hereto are directly or indirectly owned of record and beneficially by
the Company; except as disclosed in the Prospectus, there are no outstanding
(i) securities or obligations of the Company or any of the Subsidiaries
convertible into or exchangeable for any capital stock of the Company or any
such Subsidiary, (ii) warrants, rights or options to subscribe for or purchase
from the Company or any such Subsidiary any such capital stock or any such
convertible or exchangeable securities or obligations, (iii) obligations of the
Company or any such Subsidiary to issue or sell any shares of capital stock, any
such convertible or exchangeable securities or obligations, or any such
warrants, rights or options;  (iv) Common Stock or equity awards issued after
the date of the Prospectus to the Company’s employees, directors or consultants
in the ordinary course pursuant to the Company’s 2014 Stock Plan; or (v) Common
Stock or securities convertible into or exchangeable for shares of Common Stock
as consideration for mergers, acquisitions, other business combinations,
acquisitions of Federal Communications Commission spectrum licenses or in
connection with strategic alliances or acquisitions occurring after the date of
the Prospectus, which are not issued principally for capital raising purposes.

(f) The Company is a corporation duly organized and validly existing and in good
standing under the laws of the State of Delaware, with requisite corporate power
and authority to own, lease or operate its properties and to conduct its
business as described in each of the Registration Statement and the Prospectus,
and to execute and deliver this Agreement and to consummate the transactions
contemplated herein (including the offer and sale of the Placement



GDSVF&H\

-7-

--------------------------------------------------------------------------------

 

 

 

Shares); each Subsidiary (all of which are named in Exhibit 21 of the Company’s
most recently filed Form 10-K)  has been duly incorporated or organized and is
validly existing as a corporation or a limited liability company in good
standing under the laws of its respective jurisdiction of incorporation or
organization with full corporate or other power and authority to own, lease or
operate its respective properties and to conduct its respective businesses as
described in each of the Registration Statement and the Prospectus.

(g) The Placement Shares have been duly authorized for offer and sale pursuant
to this Agreement and, when issued and delivered by the Company against payment
therefor in accordance with the terms of this Agreement, will be duly and
validly issued and fully paid and nonassessable, free and clear of any pledge,
lien, encumbrance, security interest or other claim; the offer and sale of the
Placement Shares by the Company are not subject to any preemptive right, co-sale
right, registration right, right of first refusal or other similar right of
stockholders arising by operation of law, under the certificate of incorporation
or bylaws, as amended, of the Company, or under any agreement to which the
Company is a party or otherwise, that has not otherwise been duly waived.

(h) Each of the Company and its Subsidiaries is duly qualified or licensed by,
and is in good standing in, each jurisdiction in which it conducts its business
or in which it owns or leases property or otherwise maintains an office and in
which such qualification or licensing is necessary and in which the failure,
individually or in the aggregate, to be so qualified or licensed would
reasonably be expected to have a material adverse effect on (i) the business,
condition (financial or otherwise), results of operations or prospects of the
Company and the Subsidiaries, taken as a whole, or (ii) the consummation of the
transactions hereby or the other transactions contemplated by the Prospectus
(any such effect or change, where the context so requires is hereinafter called
a “Material Adverse Effect”); except as disclosed in the Prospectus or Schedule
4 attached hereto, no wholly-owned Subsidiary is prohibited or restricted,
directly or indirectly, from paying dividends to the Company, or from making any
other distribution with respect to such Subsidiary’s capital stock or from
repaying to the Company or any other Subsidiary any amounts which may from time
to time become due under any loans or advances to such Subsidiary from the
Company or such other Subsidiary, or from transferring any such Subsidiary’s
property or assets to the Company or to any other Subsidiary; other than as
disclosed in the Prospectus, the Company does not own, directly or indirectly,
any capital stock or other equity securities of any other corporation or any
ownership interest in any partnership, joint venture or other association.

(i) The Company is not in breach of, or in default under (nor has any event
occurred which with notice, lapse of time, or both would constitute a breach of,
or default under) (i) its certificate of incorporation, bylaws, or other
organizational documents (collectively, the “Charter Documents”) or (ii) any
obligation, agreement, covenant or condition contained in any contract, license,
indenture, mortgage, deed of trust, bank loan, credit agreement or other
agreement or instrument to which the Company is a party or by which it or its
properties are bound, except, in the case of clause (ii) above, for such
breaches or defaults which would not, individually or in the aggregate, have a
Material Adverse Effect.

(j) None of the Subsidiaries is in breach of, or in default under (nor has any
event occurred which with notice, lapse of time, or both would constitute a
breach of, or default under) (i) its Charter Documents, or (ii) the performance
or observance of any obligation, agreement, covenant or condition contained in
any license, indenture, mortgage, deed of trust, bank



GDSVF&H\

-8-

--------------------------------------------------------------------------------

 

 

 

loan or credit agreement or other agreement or instrument to which such
Subsidiary is a party or by which any of them or their respective properties are
bound, except, in the case of clause (ii) above, for such breaches or defaults
which would not, individually or in the aggregate, have a Material Adverse
Effect.

(k) The execution, delivery and performance by the Company of this Agreement,
the offer and sale of the Placement Shares by the Company, the use of the
proceeds from the sale of the Placement Shares as described in the Registration
Statement and the Prospectus, the consummation by the Company of the
transactions contemplated hereby, and the compliance by the Company and the
Subsidiaries with the terms and provisions hereunder will not conflict with, or
result in any breach of, or constitute a default under (nor constitute any event
which with notice, lapse of time, or both would constitute a breach of, or
default under), (i) any provision of the Charter Documents of the Company or any
Subsidiary, (ii) any provision of any contract, license, indenture, mortgage,
deed of trust, bank loan, credit agreement or other agreement or instrument to
which the Company or any Subsidiary is a party or by which it or its respective
properties are bound, or (iii) any federal, state, local or foreign law,
regulation or rule or any decree, judgment, permit or order (each, a “Law”)
applicable to the Company or any Subsidiary, except in the case of clauses
(ii) or (iii) for such conflicts, breaches or defaults that (x) have been
validly waived or (y) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect or (z) would not constitute  or
result in the creation or imposition of any lien, charge, claim or encumbrance
upon any property or asset of the Company or any Subsidiary, other than any of
such liens, charges, claims or encumbrances that, individually or in the
aggregate, would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

(l) This Agreement has been duly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery by the other
parties hereto, is a legal, valid and binding agreement of the Company
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general equitable principles, and except to
the extent that the indemnification provisions of Section 10 hereof may be
limited by federal or state securities laws and public policy considerations in
respect thereof.

(m) No approval, authorization, consent or order of or filing with any
Governmental Authority is required in connection with the execution, delivery
and performance of this Agreement by the Company, the consummation by the
Company of the transactions contemplated herein, and the offer and sale of the
Placement Shares as contemplated herein, other than (i) such as have been
obtained or made, or will have been obtained or made at the Applicable Time,
under the Securities Act and/or the Exchange Act, (ii) such approvals as have
been obtained in connection with the approval of the listing of the Placement
Shares on the Exchange, (iii) any necessary qualification under the securities
or blue sky laws of the various jurisdictions in which the Placement Shares are
being distributed by the Agent, and (iv) such as have been or will be timely
obtained or made under the rules and regulations of the Financial Industry
Regulatory Authority, Inc. (“FINRA”).

(n) Each of the Company and the Subsidiaries has all necessary licenses,
permits, certificates, authorizations, consents and approvals, has made all
necessary filings required under any Law, has obtained all necessary licenses,
permits, certificates, authorizations,



GDSVF&H\

-9-

--------------------------------------------------------------------------------

 

 

 

consents and approvals from other persons, and has not received any written
notice of any proceedings relating to the revocation or modification thereof,
required in order to conduct its business as described in the Prospectus, except
as disclosed in the Prospectus or to the extent that any failure to have any
such licenses, permits, certificates, authorizations, consents or approvals, to
make any such filings or to obtain any such licenses, permits, certificates,
authorizations, consents or approvals would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect; neither the
Company nor any of the Subsidiaries is in violation of, or in default under, any
such license, permit, certificate, authorization, consent or approval or any Law
applicable to the Company, or to any of the Subsidiaries the effect of which
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(o) Each Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Placement Shares did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement, that has not been superseded or modified.

(p) The Company is eligible to use Free Writing Prospectuses in connection with
this offering pursuant to Rules 164 and 433 under the Securities Act; any Free
Writing Prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act Regulations has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act and the
Securities Act Regulations; and each Free Writing Prospectus that the Company
has filed, or is required to file, pursuant to Rule 433(d) under the Securities
Act Regulations or that was prepared by or on behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the Securities Act Regulations;

(q) From the time of the initial submission of the Company’s first registration
statement with the Commission through the date hereof, the Company has been and
is an “emerging growth company” as defined in Section 2(a)(19) of the Securities
Act (an “Emerging Growth Company”).

(r) Other than as set forth in the Registration Statement and the Prospectus,
there are no actions, suits, proceedings, inquiries or investigations pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary or any of their respective properties, directors, officers or
affiliates at law or in equity, or before or by any Governmental Authority (as
defined below) that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

(s) The consolidated financial statements of the Company, including the notes
thereto, included in each of the Registration Statement and the Prospectus
(i) fairly present, in all material respects, the consolidated financial
position of the entities to which such financial statements relate (the “Covered
Entities”) as of the dates indicated and the consolidated results of operations
and changes in financial position and cash flows of the Covered Entities for the
periods specified and (ii) have been prepared in conformity with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved and in accordance with Regulation S-X promulgated by
the Commission (except for such adjustments to accounting standards and
practices as are noted therein and except in the case of unaudited financial
statements to the extent they may exclude footnotes or may be condensed or
summary



GDSVF&H\

-10-

--------------------------------------------------------------------------------

 

 

 

statements); the financial statement schedules included in the Registration
Statement and the amounts in the Prospectus under the captions “Selected
Financial Data” and “Supplementary Financial Information” (to the extent
applicable) fairly present in all material respects the information shown
therein and have been compiled on a basis consistent with the financial
statements included in each of the Registration Statement and the Prospectus; no
other financial statements or supporting schedules are required to be included
in the Registration Statement or the Prospectus; the unaudited financial
information (including the related notes) included in each of the Registration
Statement and the Prospectus complies as to form in all material respects with
the applicable accounting requirements of the Securities Act and the Securities
Act Regulations.

(t) PKF O’Connor Davies, a division of O’Connor Davies, LLP (the “Accountant”),
whose reports on the consolidated financial statements of the Company and the
Subsidiaries are filed with the Commission as part of each of the Registration
Statement and the Prospectus, and any other accounting firm that has certified
Company financial statements and delivered its reports with respect thereto,
are, and were during the periods covered by their reports, independent public
accountants as required by the Securities Act and the Securities Act Regulations
are registered with the Public Company Accounting Oversight Board.

(u) Subsequent to the respective dates as of which information is given in each
of the Registration Statement and the Prospectus, and except as may be otherwise
stated in such documents or in documents incorporated by reference therein,
there has not been (i) any event, circumstance or change that has, or would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (ii) any transaction, other than in the ordinary course of
business, which is material to the Company and the Subsidiaries taken as a
whole, contemplated or entered into by the Company or any of the Subsidiaries,
(iii) any obligation, contingent or otherwise, directly or indirectly incurred
by the Company, other than in the ordinary course of business, or any Subsidiary
that is material to the Company and Subsidiaries taken as a whole or (iv) any
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock.

(v) The Placement Shares conform in all material respects to the description
thereof contained in the Registration Statement and the Prospectus; this
Agreement conforms in all material respects to the description thereof contained
in the Registration Statement and the Prospectus.

(w) Except as disclosed in the Registration Statement and the Prospectus, and
except for those registration or similar rights which have been waived with
respect to the offering contemplated by this Agreement, there are no persons
with registration or other similar rights to have any equity or debt securities,
including securities which are convertible into or exchangeable for equity
securities, registered pursuant to the Registration Statement or otherwise
registered by the Company under the Securities Act,  all of which registration
or similar rights are fairly summarized in all material respects in the
Registration Statement and the Prospectus.

(x) None of the Company, any Subsidiary or any of their respective directors,
officers, representatives or affiliates (other than deemed affiliates of the
Company who are greater than 10% stockholders of the Company, about whom the
Company makes no representations or warranties; the “10% Affiliates”) has taken,
and none will take, directly or indirectly, any action which is designed to,
which has constituted, or which might reasonably be expected to cause or



GDSVF&H\

-11-

--------------------------------------------------------------------------------

 

 

 

result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.

(y) None of the Company, any of the Subsidiaries or any of their respective
affiliates (excluding the 10% Affiliates) (i) is required to register as a
“broker” or “dealer” in accordance with the provisions of the Exchange Act, or
the rules and regulations thereunder, or (ii) directly, or indirectly through
one or more intermediaries, controls or has any other association with any
member firm of FINRA.

(z) Any certificate signed by any officer of the Company or any Subsidiary
delivered to the Agent or to counsel for the Agent pursuant to or in connection
with this Agreement shall be deemed a representation and warranty by the Company
to the Agent as to the matters covered thereby.

(aa) The form of certificate used to evidence the Common Stock complies in all
material respects with all applicable statutory requirements, with any
applicable requirements of the organizational documents of the Company and the
requirements of the Exchange.

(bb) Each of the Company and the Subsidiaries has good and marketable title in
fee simple to all real property, if any, and good and marketable title to all
personal property and assets owned by it, in each case free and clear of all
liens, security interests, pledges, charges, encumbrances, mortgages and
defects, except such as are disclosed in the Registration Statement and the
Prospectus or as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; and any real property or personal
property held under lease by the Company or any Subsidiary is held under a lease
that is valid, existing and enforceable by the Company or such Subsidiary, with
such exceptions as are disclosed in the Registration Statement and the
Prospectus or as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; neither the Company nor any
Subsidiary has received any notice of any claim of any sort that has been
asserted by anyone adverse to the rights of the Company or any Subsidiary under
any such lease, other than such claims that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(cc) The descriptions in each of the Registration Statement and the Prospectus
of the legal or governmental proceedings, contracts, leases and other legal
documents therein described present fairly in all material respects the
information required to be shown, and there are no legal or governmental
proceedings, contracts, leases, or other documents of a character required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement which are not described or filed as
required; all agreements between the Company or any of the Subsidiaries and
third parties expressly referenced in the Registration Statement and the
Prospectus are legal, valid and binding obligations of the Company or one or
more of the Subsidiaries, enforceable in accordance with their respective terms,
except to the extent enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(dd) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or as otherwise disclosed in the
Registration Statement and Prospectus, the Company and each Subsidiary owns or
possesses adequate licenses or other rights



GDSVF&H\

-12-

--------------------------------------------------------------------------------

 

 

 

to use all patents, trademarks, service marks, trade names, copyrights, software
and design licenses, trade secrets, manufacturing processes, other intangible
property rights and know-how (collectively “Intangibles”), as are necessary to
entitle the Company and each Subsidiary to conduct, in all material respects,
the Company’s and each Subsidiary’s business as described in the Registration
Statement and the Prospectus, and neither the Company nor any Subsidiary has
received any written notice of any infringement of or conflict with (and, upon
due inquiry of the employees of the Company and any Subsidiary, none of the
Company or any Subsidiary knows of any such infringement of or conflict with)
asserted rights of others with respect to any Intangibles which would reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

(ee) The Company and each Subsidiary owns or has a valid right to access and use
all computer systems, networks, hardware, software, databases, websites and
equipment used to process, store, maintain and operate data, information and
functions used in connection with the business of the Company and each
Subsidiary (the “Company IT Systems”) except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
The Company IT Systems are adequate for, and operate and perform in all material
respects as required in connection with, the operation of the business of the
Company and each Subsidiary as currently conducted, except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(ff) Except as disclosed in the Prospectus, (x) the Company has established and
maintains disclosure controls and procedures (as such term is defined
in Rule 13a-15(e) under the Exchange Act), which (i) are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities, particularly during
the periods in which the periodic reports required under the Exchange Act are
being prepared, (ii) have been evaluated for effectiveness by the Company’s
principal executive officer and principal financial officer as of the end of the
last fiscal period covered by the Registration Statement, and (iii) are
effective in all material respects to perform the functions for which they were
established, and (y) the Company is not aware of (a) any significant deficiency
or material weakness in the design or operation of its internal controls over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
to management and the board of directors, or (b) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting. Since the most
recent evaluation of the Company’s disclosure controls and procedures described
above, there have been no significant changes in internal control over financial
reporting or in other factors that could significantly affect internal control
over financial reporting.

(gg) Except as disclosed in the Prospectus, the Company maintains systems of
internal accounting controls sufficient to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, including,
but not limited to, internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to



GDSVF&H\

-13-

--------------------------------------------------------------------------------

 

 

 

assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed in the Prospectus, (i) there are
no material weaknesses in the Company’s internal controls over financial
reporting and (ii) there has been no material change in the Company’s internal
controls over financial reporting since the respective dates of the information
given in the Prospectus; the Accountant and the Audit Committee of the Board of
Directors of the Company have been advised of all significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting which have adversely affected or are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information.

(hh) Each of the Company and its Subsidiaries carries, or is covered by,
insurance (issued by insurers of recognized financial responsibility to the best
knowledge of the Company) in such amounts and covering such risks as is
appropriate for the conduct of its businesses and are consistent with insurance
coverage maintained by companies engaged in the same or similar business, all of
which insurance is in full force and effect.

(ii) Neither the Company nor any Subsidiary has violated, or received written
notice of any violation with respect to, any Law applicable to it and its
respective business, including those relating to transactions with affiliates,
environmental, safety or similar Laws relating to discrimination in the hiring,
promotion or pay of employees, federal or state wages and hours law, the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or the
rules and regulations promulgated thereunder, except for those violations that
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(jj) Each employee benefit plan, within the meaning of Section 3(3) of ERISA,
that is maintained, administered or contributed to by the Company or any of its
affiliates (excluding the 10% Affiliates) for employees or former employees of
the Company or any of its affiliates has been maintained in compliance in all
material respects with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including, but not limited to, ERISA
and the Internal Revenue Code of 1986, as amended (the “Code”); no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any such plan excluding transactions effected
pursuant to a statutory or administrative exemption, and transactions which,
individually or in the aggregate, would not have a Material Adverse Effect, and
no such plan is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA.

(kk) Neither the Company nor any of the Subsidiaries nor to the knowledge of the
Company any officer, director, agent or employee purporting to act on behalf of
the Company or any of the Subsidiaries has at any time, directly or indirectly,
(i) made any contributions to any candidate for political office, or failed to
disclose fully any such contributions, in violation of applicable Law, (ii) made
any payment to any state, federal or foreign governmental officer or official,
or other person charged with similar public or quasi-public duties, other than
payments required or allowed by applicable Law (including the Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”), (iii) engaged in any
transactions, maintained any bank account or used any corporate funds except for
transactions, bank accounts and funds which have been and are



GDSVF&H\

-14-

--------------------------------------------------------------------------------

 

 

 

reflected in the normally maintained books and records of the Company and the
Subsidiaries, (iv) violated any provision of the FCPA, or (v) made any other
unlawful payment.

(ll) Except as otherwise disclosed in the Prospectus, there are no outstanding
loans or advances (except normal advances for business expenses in the ordinary
course of business in accordance with the Company’s policies) or guarantees of
indebtedness by the Company or any Subsidiary to or for the benefit of any of
the officers, directors, affiliates or representatives of the Company or any
Subsidiary or any of the members of the families of any of them.

(mm) All securities issued by the Company, any of the Subsidiaries or any trusts
established by the Company or any Subsidiary, have been or will be issued and
sold in compliance with (i) all applicable federal and state securities laws,
(ii) the laws of the applicable jurisdiction of incorporation of the issuing
entity and, (iii) to the extent applicable to the issuing entity, the
requirements of the Exchange.

(nn) Except where such failure to file or pay an assessment or lien would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect or where such matters are the result of a pending bona fide
dispute with taxing authorities, (i) the Company and each of the Subsidiaries
have accurately prepared and timely filed any and all federal, state, foreign
and other tax returns that are required to be filed by them, if any, and have
paid or made provision for the payment of all taxes, assessments, governmental
or other similar charges, including without limitation, all sales and use taxes
and all taxes which the Company or the Subsidiaries are obligated to withhold
from amounts owing to employees, creditors and third parties, with respect to
the periods covered by such tax returns (whether or not such amounts are shown
as due on any tax return), (ii) no deficiency assessment with respect to a
proposed adjustment of the Company’s or Subsidiary’s federal, state, local or
foreign taxes is pending or, to the best of the Company’s knowledge, threatened,
(iii) since the date of the most recent audited financial statements, neither
the Company nor any Subsidiary has incurred any liability for taxes other than
in the ordinary course of its business, and (iv) there is no tax lien, whether
imposed by any federal, state, foreign or other taxing authority, outstanding
against the assets, properties or business of the Company or any Subsidiary.

(oo) Except as described in the Prospectus or as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(i) neither the Company nor any Subsidiary is in violation of any Law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (ii) the Company and each Subsidiary have all permits, authorizations
and approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (iii) there are no pending or, to the
knowledge of the Company or any Subsidiary, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or



GDSVF&H\

-15-

--------------------------------------------------------------------------------

 

 

 

violation, investigation or proceedings relating to any Environmental Law
against the Company or any Subsidiary, and (iv) to the knowledge of the Company
or any Subsidiary, there are no events or circumstances that would reasonably be
expected to form the basis of an order for clean-up or remediation, or a
Proceeding by any private party or Governmental Authority, against or affecting
the Company or any Subsidiary relating to Hazardous Materials or any
Environmental Laws;

(pp) In connection with this offering and subject to compliance by the Agent
with the terms of this Agreement, the Company has not offered and will not offer
its Common Stock or any other securities convertible into or exchangeable or
exercisable for Common Stock in a manner in violation of the Securities Act; and
the Company has not distributed and will not distribute any offering material in
connection with the offer and sale of the Placement Shares except for the
Prospectus, any Issuer Free Writing Prospectus or the Registration Statement.

(qq) Except for the payments to the Agent provided for hereunder, or to the
Alternative Agent pursuant to the Alternative Sales Agreement, the Company has
not incurred any liability for any finder’s fees or similar payments in
connection with the transactions herein contemplated.

(rr) No relationship, direct or indirect, exists between or among the Company or
any of the Subsidiaries on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any of the Subsidiaries
on the other hand, which is required by the Securities Act and the Securities
Act Regulations to be described in the Registration Statement or the Prospectus,
which is not so described;

(ss) Neither the Company nor any of the Subsidiaries is and, after giving effect
to the offering and sale of the Placement Shares and the application of the
proceeds thereof as described in the Prospectus, will be an “investment company”
or an entity “controlled” by an “investment company” (as such terms are defined
in the Investment Company Act of 1940, as amended and the rules and regulations
promulgated thereunder (the “Investment Company Act”));

(tt) There are no existing or, to the knowledge of the Company, threatened labor
disputes with employees of the Company or any of the Subsidiaries which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(uu) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Prospectus
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith, as of the date of such forward-looking statement.

(vv) The Company, the Subsidiaries and, to the knowledge of the Company, any of
the officers and directors of the Company and the Subsidiaries, in their
capacities as such, are, and at the Applicable Time will be, in compliance in
all material respects with the provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) and the rules and regulations promulgated thereunder that
are effective and applicable to the Company as of the Applicable Time;



GDSVF&H\

-16-

--------------------------------------------------------------------------------

 

 

 

(ww) Neither the Company nor any of its Subsidiaries nor, to the Company’s
knowledge, any employee or agent of the Company or any Subsidiary, has made any
payment of funds of the Company or any Subsidiary or received or retained any
funds in violation of any applicable Law, including without limitation the “know
your customer” and anti-money laundering laws of any jurisdiction (collectively,
the “Money Laundering Laws”) or of a character required to be disclosed in the
Registration Statement or the Prospectus, and no action, suit or proceeding by
or before any Governmental Authority involving the Company or any Subsidiary
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

(xx) Neither the Company nor any of its Subsidiaries, nor, to the knowledge of
the Company, any director, officer, employee, agent, or affiliate of the Company
or any of its Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Placement Shares hereunder, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

(yy) At the time the Registration Statement was or will be originally declared
effective, and at the time the Company’s most recent Annual Report on Form 10-K
was filed with the Commission, the Company met or will meet the then applicable
requirements for the use of Form S-3 under the Securities Act, including, but
not limited to, General Instruction I.B.1 of Form S-3.  The Company is not a
shell company (as defined in Rule 405 under the Securities Act) and has not been
a shell company for at least 12 calendar months previously and if it has been a
shell company at any time previously, has filed current Form 10 information (as
defined in Instruction I.B.6 of Form S-3) with the Commission at least 12
calendar months previously reflecting its status as an entity that is not a
shell company.

(zz) Except for the Alternative Sales Agreement, the Company is not a party to
any agreement with an agent or underwriter for any other “at the market” or
continuous equity transaction.

(aaa) The Company acknowledges and agrees that Agent has informed the Company
that the Agent may, to the extent permitted under the Securities Act and the
Exchange Act, purchase and sell Common Stock for its own account while this
Agreement is in effect, provided, that (i) no such purchase or sales shall take
place while a Placement Notice is in effect (except to the extent the Agent may
engage in sales of Placement Shares purchased or deemed purchased from the
Company as a “riskless principal” or in a similar capacity) and (ii) the Company
shall not be deemed to have authorized or consented to any such purchases or
sales by the Agent.

(bbb) Neither the Company nor any of the Subsidiaries has defaulted on any
installment on indebtedness for borrowed money or on any rental on one or more
long-term leases, which defaults, individually or in the aggregate, would have a
Material Adverse Effect.  The Company has not filed a report pursuant to Section
13(a) or 15(d) of the Exchange Act since the filing of its last Annual Report on
Form 10‑K, indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on



GDSVF&H\

-17-

--------------------------------------------------------------------------------

 

 

 

indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would have a Material
Adverse Effect.

(ccc) The Company has not relied upon the Agent or legal counsel for the Agent
for any legal, tax or accounting advice in connection with the offering and sale
of the Placement Shares.

(ddd) There are no transactions, arrangements and other relationships between
and/or among the Company, and/or, to the knowledge of the Company, any of its
affiliates and any unconsolidated entity, including, but not limited to, any
structural finance, special purpose or limited purpose entity (each, an
“Off-Balance Sheet Transaction”) that could reasonably be expected to affect
materially the Company’s liquidity or the availability of or requirements for
its capital resources, including those Off-Balance Sheet Transactions described
in the Commission’s Statement about Management’s Discussion and Analysis of
Financial Conditions and Results of Operations (Release Nos.  33‑8056; 34‑45321;
FR‑61), required to be described in the Prospectus which have not been described
as required.

(eee) Neither the issuance, sale and delivery of the Placement Shares nor the
application of the proceeds thereof by the Company as described in the
Registration Statement and the Prospectus will violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System or any other regulation of
such Board of Governors.

(fff) The Company was not and is not an ineligible issuer as defined in Rule 405
under the Securities Act at the times specified in Rules 164 and 433 under the
Securities Act in connection with the offering of the Placement Shares.

(ggg) On each Settlement Date, all stock transfer or other taxes (other than
income taxes) which are required to be paid by the Company in connection with
the sale and transfer of the Placement Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all Laws imposing
such taxes will be or will have been fully complied with in all material
respects.

(hhh) The statistical, demographic and market-related data included in the
Registration Statement and Prospectus are based on or derived from sources that
the Company believes to be reliable and accurate or represent the Company’s good
faith estimates that are made on the basis of data derived from such sources.

7. Covenants of the Company.  The Company covenants and agrees with Agent that:

(a) Registration Statement Amendments.  After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Agent under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act or similar rule), (i) the Company will notify the Agent
promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any subsequent supplement to the
Prospectus, other than documents incorporated by reference,  has been filed and
of any request by the Commission for any amendment or supplement, other than
documents incorporated by reference, to the Registration



GDSVF&H\

-18-

--------------------------------------------------------------------------------

 

 

 

Statement or Prospectus or for additional information, (ii) the Company will
prepare and file with the Commission, promptly upon the Agent’s request, any
amendments or supplements to the Registration Statement or Prospectus that, in
such Agent’s reasonable opinion, may be necessary or advisable in connection
with the distribution of the Placement Shares by the Agent (provided,  however,
that the failure of the Agent to make such request shall not relieve the Company
of any obligation or liability hereunder, or affect the Agent’s right to rely on
the representations and warranties made by the Company in this Agreement and
provided,  further, that the only remedy the Agent shall have with respect to
the failure to make such filing shall be to cease making sales under this
Agreement until such amendment or supplement is filed); (iii) the Company will
not file any amendment or supplement to the Registration Statement or Prospectus
relating to the Placement Shares or a security convertible into the Placement
Shares unless a copy thereof has been submitted to Agent within a reasonable
period of time before the filing and the Agent has not objected reasonably
thereto in writing within two (2) Business Days (provided,  however, that the
failure of the Agent to make such objection shall not relieve the Company of any
obligation or liability hereunder, or affect the Agent’s right to rely on the
representations and warranties made by the Company in this Agreement and
provided,  further, that the only remedy Agent shall have with respect to the
failure by the Company to obtain such consent shall be to cease making sales
under this Agreement) and the Company will furnish to the Agent at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR (provided that for the avoidance of
doubt, this clause (iii) shall not apply to documents the Company furnishes with
the Commission under the Exchange Act); and (iv) the Company will cause each
amendment or supplement to the Prospectus to be filed with the Commission as
required pursuant to the applicable paragraph of Rule 424(b) of the Securities
Act or, in the case of any document to be incorporated therein by reference, to
be filed with the Commission as required pursuant to the Exchange Act, within
the time period prescribed (the determination to file or not file any amendment
or supplement with the Commission under this Section 7(a), based on the
Company’s reasonable opinion or reasonable objections, shall be made exclusively
by the Company).

(b) Notice of Commission Stop Orders.  The Company will advise the Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.  The Company will advise the Agent promptly after it receives any
request by the Commission for any amendments to the Registration Statement or
any amendment or supplements to the Prospectus or any Issuer Free Writing
Prospectus or for additional information related to the offering of the
Placement Shares or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.

(c) Delivery of Prospectus; Subsequent Changes.  During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by the
Agent under the Securities Act with respect to the offer and sale of the
Placement Shares (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act or similar rule), the
Company will comply with all requirements imposed upon it by the



GDSVF&H\

-19-

--------------------------------------------------------------------------------

 

 

 

Securities Act, as from time to time in force, and to file on or before their
respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act.  If the Company has omitted any information from the Registration Statement
pursuant to Rule 430B under the Securities Act, it will use its best efforts to
comply with the provisions of and make all requisite filings with the Commission
pursuant to said Rule 430B and to notify the Agent promptly of all such filings
if not available on EDGAR.  If during such period any event occurs as a result
of which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify Agent to suspend the offering of Placement Shares
during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance.

(d) Listing of Placement Shares.  Prior to the date of the first Placement
Notice, the Company will use its reasonable best efforts to cause the Placement
Shares to be listed on the Exchange.

(e) Delivery of Registration Statement and Prospectus.  The Company will furnish
to the Agent and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as the Agent
may from time to time reasonably request and, at the Agent’s request, will also
furnish copies of the Prospectus to each exchange or market on which sales of
the Placement Shares may be made; provided,  however, that the Company shall not
be required to furnish any document (other than the Prospectus) to the Agent to
the extent such document is available on EDGAR.

(f) Earnings Statement.  The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

(g) Use of Proceeds.  The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(h) Notice of Other Sales.  Without the prior written consent of Agent, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Stock (other than
the Placement Shares offered pursuant to this Agreement or the Alternative Sales
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock during the period
beginning on the fifth (5th) Trading Day immediately prior to the date on which
any Placement Notice is delivered to Agent hereunder and ending on the fifth
(5th) Trading Day immediately



GDSVF&H\

-20-

--------------------------------------------------------------------------------

 

 

 

following the final Settlement Date with respect to Placement Shares sold
pursuant to such Placement Notice (or, if the Placement Notice has been
terminated or suspended prior to the sale of all Placement Shares covered by a
Placement Notice, the date of such suspension or termination); and will not
directly or indirectly in any other “at the market” or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any Common Stock (other than the Placement Shares offered
pursuant to this Agreement or the Alternative Sales Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock prior to the later of the termination of this
Agreement and the sixtieth (60th) day immediately following the final Settlement
Date with respect to Placement Shares sold pursuant to such Placement Notice;
provided,  however, that such restrictions will not be required in connection
with the Company’s issuance or sale of (i) Common Stock, options to purchase
Common Stock or Common Stock issuable upon the exercise of options, pursuant to
any employee or director stock option or benefits plan, stock ownership plan or
dividend reinvestment plan (but not Common Stock subject to a waiver to exceed
plan limits in its dividend reinvestment plan) of the Company whether now in
effect or hereafter implemented, (ii) Common Stock issuable upon conversion of
securities or the exercise of warrants, options or other rights in effect or
outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to the Agent and (iii) Common Stock or securities
convertible into or exchangeable for shares of Common Stock as consideration for
mergers, acquisitions, other business combinations, acquisitions of Federal
Communications Commission spectrum licenses or in connection with strategic
alliances or acquisitions occurring after the date of this Agreement which are
not issued principally for capital raising purposes.

(i) Change of Circumstances.  The Company will, at any time during the pendency
of a Placement Notice advise the Agent promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to the Agent pursuant to this Agreement.

(j) Due Diligence Cooperation.  The Company will cooperate with any reasonable
due diligence review conducted by the Agent or its representatives in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as the Agent may reasonably request.

(k) Required Filings Relating to Placement of Placement Shares.  The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing date
under Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through the
Agent, the Net Proceeds to the Company and the compensation payable by the
Company to the Agent with respect to such Placement Shares, and (ii) deliver
such number of copies of each such prospectus supplement to each exchange or
market on which such sales were effected as may be required by the rules or
regulations of such exchange or market.

(l) Representation Dates; Certificate.  (1) Prior to the date of the first
Placement Notice and (2) following delivery of the first Placement Notice each
time the Company:



GDSVF&H\

-21-

--------------------------------------------------------------------------------

 

 

 

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”);

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8‑K is material) with a certificate dated the Representation Date, in the form
and substance satisfactory to the Agent and its counsel, substantially similar
to the form previously provided to the Agent and its counsel, modified, as
necessary, to relate to the Registration Statement and the Prospectus as amended
or supplemented.  The requirement to provide a certificate under this Section
7(l) shall be waived (1) for any Representation Date occurring at a time a
Suspension is in effect, which waiver shall continue until the earlier to occur
of the date the Company delivers instructions for the sale of Placement Shares
hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date and (2) at a time at which no
Placement Notice is pending, which waiver shall continue until the date the
Company delivers a Placement Notice hereunder or to the Alternative Agent under
the Alternative Sales Agreement (which for such calendar quarter shall be
considered a Representation Date).  Notwithstanding the foregoing, if the
Company subsequently decides to sell Placement Shares following a Representation
Date when a Suspension was in effect and did not provide the Agent with a
certificate under this Section 7(l), then before the Company delivers the
instructions for the sale of Placement Shares or the Agent sells any Placement
Shares pursuant to such instructions, the Company shall provide the Agent with a
certificate in conformity with this Section 7(l) dated as of the date that the
instructions for the sale of Placement Shares are issued. 

(m) Legal Opinion.  (1) Prior to the date of the first Placement Notice  and (2)
within five (5) Trading Days of each Representation Date with respect to which
the Company is obligated to deliver a certificate pursuant to Section 7(l) for
which no waiver is applicable and excluding the date of this Agreement, the
Company shall cause to be furnished to the Agent a written opinion of Gunderson
Dettmer Stough Villeneuve Franklin & Hachigian, LLP (“Company Counsel”), or
other counsel satisfactory to the Agent, in form and substance satisfactory to
Agent and its counsel, substantially similar to the form previously provided to
the Agent and its counsel, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended



GDSVF&H\

-22-

--------------------------------------------------------------------------------

 

 

 

or supplemented; provided,  however, the Company shall be required to furnish to
Agent no more than one opinion hereunder per calendar quarter; provided,
 further, that in lieu of such opinions for subsequent periodic filings under
the Exchange Act, counsel may furnish the Agent with a letter (a “Reliance
Letter”) to the effect that the Agent may rely on a prior opinion delivered
under this Section 7(m) to the same extent as if it were dated the date of such
letter (except that statements in such prior opinion shall be deemed to relate
to the Registration Statement and the Prospectus as amended or supplemented as
of the date of the Reliance Letter).

(n) Comfort Letter.  (1) Prior to the date of the first Placement Notice and (2)
within five (5) Trading Days of each Representation Date with respect to which
the Company is obligated to deliver a certificate pursuant to Section 7(l) for
which no waiver is applicable and excluding the date of this Agreement, the
Company shall cause its independent registered public accounting firm to furnish
the Agent letters (the “Comfort Letters”), dated the date the Comfort Letter is
delivered, which shall meet the requirements set forth in this Section 7(n);
 provided, that if requested by the Agent, the Company shall cause a Comfort
Letter to be furnished to the Agent within ten (10) Trading Days of the date of
occurrence of any material transaction or event requiring the filing of a
Current Report on Form 8-K containing material financial information, including
the restatement of the Company’s financial statements.  The Comfort Letter from
the Company’s independent registered public accounting firm shall be in a form
and substance satisfactory to the Agent, (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

(o) Market Activities.  The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock in violation of Regulation
M, or pay anyone any compensation for soliciting purchases of the Placement
Shares under this Agreement or the Alternative Sales Agreement other than the
Agent and the Alternative Agent; provided that share withholding transactions
upon the exercise of options or settlement of restricted stock awards or
restricted stock unit awards shall not be considered the purchase of Common
Stock.

(p) Investment Company Act.  The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor any of its Subsidiaries
will be or become, at any time prior to the termination of this Agreement,
required to register as an “investment company,” as such term is defined in the
Investment Company Act.

(q) No Offer to Sell.  Other than an Issuer Free Writing Prospectus approved in
advance by the Company and the Agent in its capacity as agent hereunder, neither
the Agent nor the Company (including its agents and representatives, other than
the Agent in its capacity as such) will make, use, prepare, authorize, approve
or refer to any written communication (as defined



GDSVF&H\

-23-

--------------------------------------------------------------------------------

 

 

 

in Rule 405 under the Securities Act), required to be filed with the Commission,
that constitutes an offer to sell or solicitation of an offer to buy Placement
Shares hereunder.

(r) Blue Sky and Other Qualifications.   The Company will use its commercially
reasonable efforts, in cooperation with the Agent, to qualify the Placement
Shares for offering and sale, or to obtain an exemption for the Placement Shares
to be offered and sold, under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as the Agent may designate and to
maintain such qualifications and exemptions in effect for so long as required
for the distribution of the Placement Shares (but in no event for less than one
year from the date of this Agreement); provided,  however, that the Company
shall not be obligated to file any general consent to service of process or to
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.  In each jurisdiction in which the Placement Shares have been so
qualified or exempt, the Company will file such statements and reports as may be
required by the laws of such jurisdiction to continue such qualification or
exemption, as the case may be, in effect for so long as required for the
distribution of the Placement Shares (but in no event for less than one year
from the date of this Agreement).

(s) Sarbanes-Oxley Act.  The Company and the Subsidiaries will maintain and keep
accurate books and records reflecting their assets and maintain internal
accounting controls in a manner designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and including
those policies and procedures that (i) pertain to the maintenance of records
that in reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit the preparation of the
Company’s consolidated financial statements in accordance with GAAP, (iii) that
receipts and expenditures of the Company are being made only in accordance with
management’s and the Company’s directors’ authorization, and (iv) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that would reasonably be
expected to have a material effect on its financial statements.  The Company and
the Subsidiaries will maintain such controls and other procedures, including,
without limitation, those required by Sections 302 and 906 of the Sarbanes-Oxley
Act, and the applicable regulations thereunder that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure and to ensure that material
information relating to the Company or the Subsidiaries is made known to them by
others within those entities, particularly during the period in which such
periodic reports are being prepared.

(t) Secretary’s Certificate; Further Documentation.  Prior to the date of the
first Placement Notice, the Company shall deliver to the Agent a certificate of
the Secretary of the Company and attested to by an executive officer of the
Company, dated as of such date, certifying



GDSVF&H\

-24-

--------------------------------------------------------------------------------

 

 

 

as to (i) the certificate of incorporation of the Company, (ii) the bylaws of
the Company, (iii) the resolutions of the Board of Directors of the Company, or
a duly authorized committee of the Board of Directors, authorizing the
execution, delivery and performance of this Agreement and the issuance of the
Placement Shares and (iv) the incumbency of the officers duly authorized to
execute this Agreement and the other documents contemplated by this
Agreement.  Within five (5) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate pursuant to
Section 7(l) hereof for which no waiver is applicable, the Company shall have
furnished to the Agent such further information, certificates and documents as
the Agent may reasonably request.

(u) Emerging Growth Company Status.  The Company will promptly notify the Agent
if the Company ceases to be an Emerging Growth Company at any time during the
term of this Agreement.

8. Payment of Expenses.  The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation and filing of the Registration Statement, including any fees
required by the Commission, and the printing or electronic delivery of the
Prospectus as originally filed and of each amendment and supplement thereto, in
such number as the Agent shall deem reasonably necessary, (ii) the printing and
delivery to the Agent of this Agreement, the Alternative Sales Agreement and
such other documents as may be reasonably required in connection with the
offering, purchase, sale, issuance or delivery of the Placement Shares,
(iii) the preparation, issuance and delivery of the certificates, if any, for
the Placement Shares to the Agent, including any stock or other transfer taxes
and any capital duties, stamp duties or other duties or taxes payable upon the
sale, issuance or delivery of the Placement Shares to the Agent, (iv) the fees
and disbursements of the counsel, accountants and other advisors to the Company,
(v) the fees and expenses of Agent including but not limited to the fees and
expenses of the counsel to the Agent, payable upon the execution of this
Agreement, in an amount not to exceed $50,000, (vi) the qualification or
exemption of the Placement Shares under state securities laws in accordance with
the provisions of Section 7(r) hereof, including filing fees, but excluding fees
of the Agent’s counsel, (vii) the printing and delivery to the Agent of copies
of any Permitted Issuer Free Writing Prospectus and the Prospectus and any
amendments or supplements thereto in such number as the Agent shall deem
necessary, (viii) the preparation, printing and delivery to the Agent of copies
of the blue sky survey, (ix) the fees and expenses of the transfer agent and
registrar for the Common Stock, (x) the filing and other fees incident to any
review by FINRA of the terms of the sale of the Placement Shares including the
fees of the Agent’s counsel (subject to the cap, set forth in clause (v) above),
and (xi) the fees and expenses incurred in connection with the listing of the
Placement Shares on the Exchange.

9. Conditions to Agent’s Obligations.  The obligations of the Agent hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by the Agent of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by the Agent
in its sole discretion) of the following additional conditions:

(a) Registration Statement Effective.  The Registration Statement shall have
become effective and shall be available for the (i) resale of all Placement
Shares issued to the



GDSVF&H\

-25-

--------------------------------------------------------------------------------

 

 

 

Agent and not yet sold by the Agent and (ii) sale of all Placement Shares
contemplated to be issued by any Placement Notice.

(b) No Material Notices.  None of the following events shall have occurred and
be continuing: (i) receipt by the Company of any request for additional
information from the Commission or any other federal or state Governmental
Authority during the period of effectiveness of the Registration Statement, the
response to which would require any post-effective amendments or supplements to
the Registration Statement or the Prospectus; (ii) the issuance by the
Commission or any other federal or state Governmental Authority of any stop
order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any statement of a
material fact made in the Registration Statement or the Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
or that requires the making of any changes in the Registration Statement, the
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(c) No Misstatement or Material Omission.  Agent shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

(d) Material Changes.  Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change in the authorized capital stock of the Company or any
Material Adverse Effect or any development that would reasonably be expected to
cause a Material Adverse Effect, or a downgrading in or withdrawal of the rating
assigned to any of the Company’s securities (other than asset backed securities)
by any rating organization or a public announcement by any rating organization
that it has under surveillance or review its rating of any of the Company’s
securities (other than asset backed securities), the effect of which, in the
case of any such action by a rating organization described above, in the
reasonable judgment of the Agent (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

(e) Legal Opinion.  The Agent shall have received the opinions of Company
Counsel required to be delivered pursuant to Section 7(m) on or before the date
on which such delivery of such opinion is required pursuant to Section 7(m).



GDSVF&H\

-26-

--------------------------------------------------------------------------------

 

 

 

(f) Comfort Letter.  The Agent shall have received the Comfort Letter required
to be delivered pursuant to Section 7(n) on or before the date on which such
delivery of such Comfort Letter is required pursuant to Section 7(n).

(g) Representation Certificate.  The Agent shall have received the certificate
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificate is required pursuant to Section 7(l).

(h) No Suspension.  Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

(i) Other Materials.  On each date on which the Company is required to deliver a
certificate pursuant to Section 7(l), the Company shall have furnished to the
Agent such appropriate further information, opinions, certificates, letters and
other documents as the Agent may reasonably request.  All such opinions,
certificates, letters and other documents will be in compliance with the
provisions hereof.

(j) Securities Act Filings Made.  All filings with the Commission required by
Rule 424 with respect to the Placement Shares under the Securities Act to have
been filed prior to the issuance of any Placement Notice hereunder shall have
been made within the applicable time period prescribed for such filing by Rule
424.

(k) Approval for Listing.  The Placement Shares shall either have been (i)
approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice and
the Exchange shall have reviewed such application and not provided any
objections thereto.

(l) FINRA.  If applicable, FINRA shall have raised no objection to the terms of
this offering and the amount of compensation allowable or payable to the Agent
as described in the Prospectus.

(m) No Termination Event.  There shall not have occurred any event that would
permit the Agent to terminate this Agreement pursuant to Section 12(a).

10. Indemnification and Contribution.

(a) Company Indemnification.  The Company agrees to indemnify and hold harmless
the Agent, its affiliates and their respective partners, members, directors,
officers, employees and agents and each person, if any, who controls the Agent
or any affiliate within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any



GDSVF&H\

-27-

--------------------------------------------------------------------------------

 

 

 

untrue statement or alleged untrue statement of a material fact included in any
related Issuer Free Writing Prospectus or the Prospectus (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
Governmental Authority, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel), reasonably incurred in investigating, preparing
or defending against any litigation, or any investigation or proceeding by any
Governmental Authority, commenced or threatened, or any claim whatsoever based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission (whether or not a party), to the extent that any such expense is not
paid under (i) or (ii) above,

provided,  however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with the Agent Information (as defined below).

(b) Agent Indemnification.  Agent agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act against any and all loss, liability, claim, damage and expense described in
the indemnity contained in Section 10(a), as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendments thereto), the Prospectus (or
any amendment or supplement thereto) or any Issuer Free Writing Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with
information relating to the Agent and furnished to the Company in writing by the
Agent expressly for use therein.  The Company hereby acknowledges that the only
information that the Agent has furnished to the Company expressly for use in the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus (or
any amendment or supplement thereto) are the statements set forth in the seventh
and eighth paragraphs under the caption “Plan of Distribution” in the Prospectus
(the “Agent Information”).

(c) Procedure.  Any party that proposes to assert the right to be indemnified
under this Section 10 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 10, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 10 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 10 unless, and only to the extent that, such omission



GDSVF&H\

-28-

--------------------------------------------------------------------------------

 

 

 

results in the forfeiture of substantive rights or defenses by the indemnifying
party.  If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any other legal expenses except as provided below and except for the reasonable
costs of investigation subsequently incurred by the indemnified party in
connection with the defense.  The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action or counsel reasonably
satisfactory to the indemnified party, in each case, within a reasonable time
after receiving notice of the commencement of the action; in each of which cases
the reasonable fees, disbursements and other charges of counsel will be at the
expense of the indemnifying party or parties.  It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm (plus local
counsel) admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties.  All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly after the indemnifying
party receives a written invoice relating to fees and disbursements and other
charges in reasonable detail.  An indemnifying party will not, in any event, be
liable for any settlement of any action or claim effected without its written
consent.  No indemnifying party shall, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 10 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent (1) includes an express
and unconditional release of each indemnified party, in form and substance
reasonably satisfactory to such indemnified party, from all liability arising
out of such litigation, investigation, proceeding or claim and (2) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.

(d) Settlement Without Consent if Failure to Reimburse.   If an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for reasonable fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 10(a)(ii) effected without its written consent if (1) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (2) such indemnifying party shall have received notice of the
terms of such settlement at least 30 days prior to such settlement being entered
into and (3) such indemnifying



GDSVF&H\

-29-

--------------------------------------------------------------------------------

 

 

 

party shall not have reimbursed such indemnified party in accordance with such
request prior to the date of such settlement.

(e) Contribution.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 10 is applicable in accordance with its terms but for
any reason is held to be unavailable or insufficient from the Company or the
Agent, the Company and the Agent will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted) to which
the Company and the Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other hand.  The relative benefits received by the
Company on the one hand and the Agent on the other hand shall be deemed to be in
the same proportion as the total net proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by the Agent from the sale of Placement Shares on behalf
of the Company.  If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault of the Company, on the one hand, and the Agent, on the other hand, with
respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering.  Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The Company and the Agent agree that it would not be just and
equitable if contributions pursuant to this Section 10(e) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein.  The amount paid
or payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 10(e) shall be deemed to include, for the purpose of this Section 10(e),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 10(c) hereof.  Notwithstanding the foregoing
provisions of this Section 10(e), the Agent shall not be required to contribute
any amount in excess of the commissions received by it under this Agreement and
no person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  For purposes of
this Section 10(e), any person who controls a party to this Agreement within the
meaning of the Securities Act, any affiliates of the Agent and any officers,
directors, partners, employees or agents of the Agent or any of its affiliates,
will have the same rights to contribution as that party, and each director of
the Company and each officer of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof.  Any party entitled to contribution,
promptly after receipt of notice of commencement of any action against such
party in respect of which a claim for contribution may be made under this
Section 10(e), will notify any such party or parties from whom contribution may
be sought, but the omission to so notify will not relieve that party or parties
from whom contribution may be sought from any other obligation it or they may
have under this Section



GDSVF&H\

-30-

--------------------------------------------------------------------------------

 

 

 

10(e) except to the extent that the failure to so notify such other party
materially prejudiced the substantive rights or defenses of the party from whom
contribution is sought.  Except for a settlement entered into pursuant to the
last sentence of Section 10(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 10(c) hereof.

11. Representations and Agreements to Survive Delivery.  The indemnity and
contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors, employees or controlling persons), (ii) delivery and acceptance of
the Placement Shares and payment therefor or (iii) any termination of this
Agreement.

12. Termination.

(a) The Agent may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any change, or any development or event involving a
prospective change, in the condition, financial or otherwise, or in the
business, properties, earnings, results of operations or prospects of the
Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the sole judgment of the Agent is material and adverse and makes
it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange has been suspended or
limited, or minimum prices for trading have been fixed on the Exchange, (4) if
any suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market shall have occurred and be continuing, (5) if a
major disruption of securities settlements or clearance services in the United
States shall have occurred and be continuing, or (6) if a banking moratorium has
been declared by either U.S. Federal or New York authorities.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8 (Payment of Expenses), Section 10
(Indemnification and Contribution), Section 11 (Representations and Agreements
to Survive Delivery), Section 17 (Governing Law and Time; Waiver of Jury Trial)
and Section 18 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.  If the Agent elects to terminate this
Agreement as provided in this Section 12(a), the Agent shall provide the
required notice as specified in Section 13 (Notices).

(b) The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party



GDSVF&H\

-31-

--------------------------------------------------------------------------------

 

 

 

except that the provisions of Section 8,  Section 10,  Section 11,  Section 17
and Section 18 hereof shall remain in full force and effect notwithstanding such
termination.

(c) The Agent shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
8,  Section 10,  Section 11,  Section 17 and Section 18 hereof shall remain in
full force and effect notwithstanding such termination.

(d) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a),  (b), or (c) above or otherwise by mutual agreement
of the parties; provided,  however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 8,  Section 10,
 Section 11,  Section 17 and Section 18 shall remain in full force and effect.

(e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided,  however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Agent or the Company, as the case may be.  If such termination
shall occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

13. Notices.  All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agent, shall
be delivered to:

﻿

B. Riley FBR, Inc.

299 Park Avenue, 7th Floor

New York, NY 10171

Attention:    General Counsel

Facsimile:     (212)  457-3377

Email:     atmdesk@brileyfbr.com

﻿

with a copy to:

﻿

Cooley LLP

1114 Avenue of the Americas

New York, NY 10036

Attention:Daniel I. Goldberg, Esq.

Facsimile:(212) 479-6275

and if to the Company, shall be delivered to:

pdvWireless, Inc.

3 Garret Mountain Plaza, Suite 401
Woodland Park, NJ 07424

Attention:Tim Gray

Facsimile:(973) 473-0303





GDSVF&H\

-32-

--------------------------------------------------------------------------------

 

 

 

And separately, at the same address, to the attention of Tom Sidman, Esq.

with a copy to:

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

3570 Carmel Mountain Road, Suite 200
San Diego, CA 92130

Attention:Jeffrey C. Thacker, Esq.

Facsimile:(858) 436-8055

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such
purpose.  Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage
prepaid).  For purposes of this Agreement, “Business Day” shall mean any day on
which the Exchange and commercial banks in the City of New York are open for
business. 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

14. Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the Company and the Agent and their respective successors and the
parties referred to in Section 10 hereof.  References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party.  Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  Neither party may assign its rights or obligations under
this Agreement without the prior written consent of the other party; provided,
 however, that the Agent may assign its rights and obligations hereunder to an
affiliate thereof without obtaining the Company’s consent, provided such
affiliate is a registered broker dealer and Agent provides prior notice of such
assignment to the Company.

15. Adjustments for Stock Splits.  The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Placement Shares.

16. Entire Agreement; Amendment; Severability; Waiver.  This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements



GDSVF&H\

-33-

--------------------------------------------------------------------------------

 

 

 

and undertakings, both written and oral, among the parties hereto with regard to
the subject matter hereof.  Neither this Agreement nor any term hereof may be
amended except pursuant to a written instrument executed by the Company and the
Agent.  In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement. No implied waiver by a party shall arise in the
absence of a waiver in writing signed by such party. No failure or delay in
exercising any right, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power, or privilege
hereunder.

17. GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME.  EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

18. CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

19. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery of an executed Agreement by
one party to the other may be made by facsimile or electronic transmission.



GDSVF&H\

-34-

--------------------------------------------------------------------------------

 

 

 

20. Construction.  The section and exhibit headings herein are for convenience
only and shall not affect the construction hereof. References herein to any law,
statute, ordinance, code, regulation, rule or other requirement of any
Governmental Authority shall be deemed to refer to such law, statute, ordinance,
code, regulation, rule or other requirement of any Governmental Authority as
amended, reenacted, supplemented or superseded in whole or in part and in effect
from time to time and also to all rules and regulations promulgated thereunder. 

21. Permitted Free Writing Prospectuses.  The Company represents, warrants and
agrees that, unless it obtains the prior written consent of the Agent (which
consent shall not be unreasonably withheld, conditioned or delayed), and the
Agent represents, warrants and agrees that, unless it obtains the prior written
consent of the Company (which consent shall not be unreasonably withheld,
conditioned or delayed), it has not made and will not make any offer relating to
the Placement Shares that would constitute an Issuer Free Writing Prospectus, or
that would otherwise constitute a “free writing prospectus,” as defined in
Rule 405, required to be filed with the Commission.  Any such free writing
prospectus consented to by the Agent or by the Company, as the case may be, is
hereinafter referred to as a “Permitted Free Writing Prospectus.”  The Company
represents and warrants that it has treated and agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping.  For
the purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 21 hereto are Permitted Free Writing
Prospectuses.

22. Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that:

(a) the Agent is acting solely as agent in connection with the public offering
of the Placement Shares and in connection with each transaction contemplated by
this Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and the Agent, on the other hand, has been or will be
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not the Agent has advised or is advising the Company
on other matters, and the Agent has no obligation to the Company with respect to
the transactions contemplated by this Agreement except the obligations expressly
set forth in this Agreement;

(b) it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) neither the Agent nor its affiliates have provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated by this
Agreement and it has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate;

(d) it is aware that the Agent and its affiliates are engaged in a broad range
of transactions which may involve interests that differ from those of the
Company and the Agent and its affiliates have no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship or otherwise; and



GDSVF&H\

-35-

--------------------------------------------------------------------------------

 

 

 

(e) it waives, to the fullest extent permitted by law, any claims it may have
against the Agent or its affiliates for breach of fiduciary duty or alleged
breach of fiduciary duty in connection with the sale of Placement Shares under
this Agreement and agrees that the Agent and its affiliates shall not have any
liability (whether direct or indirect, in contract, tort or otherwise) to it in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on its behalf or in right of it or the Company, employees or
creditors of Company.

23. Definitions.  As used in this Agreement, the following terms have the
respective meanings set forth below:

“Applicable Time” means (i) each Representation Date, (ii) the time of each sale
of any Placement Shares pursuant to this Agreement and (iii) each Settlement
Date.

“Governmental Authority” means (i) any federal, provincial, state, local,
municipal, national or international government or governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, court, tribunal, arbitrator or arbitral body
(public or private); (ii) any self-regulatory organization; or (iii) any
political subdivision of any of the foregoing.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act Regulations.

 “Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430B,” and “Rule 433” refer to such rules under the Securities Act
Regulations.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

[Signature Page Follows]

 

GDSVF&H\

-36-

--------------------------------------------------------------------------------

 

 

 

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

Very truly yours,

PDVWIRELESS, INC.

 

 

﻿

By:

/s/ John Pescatore

﻿

Name: John Pescatore

﻿

Title: President and Chief Executive Officer

﻿

ACCEPTED as of the date first-above written:

﻿

B. RILEY FBR, INC.

 

 

﻿

By:

/s/ Patrice McNicoll

﻿

Name:Patrice McNicoll

﻿

Title:Co-Head of Investment Banking

﻿

 

GDSVF&H\

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1

﻿

__________________________

Form of Placement Notice

__________________________

﻿

From: pdvWireless, Inc.

To: B. Riley FBR, Inc.
Attention:  [•]

Subject: Placement Notice

Date:[•], 201[•]

Ladies and Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between pdvWireless, Inc., a Delaware corporation (the “Company”), and
B. Riley FBR, Inc. (“Agent”), dated February 6, 2018, the Company hereby
requests that the Agent sell up to [•] of the Company’s common stock, par value
$0.0001 per share, at a minimum market price of $[•] per share, during the time
period beginning [month, day, time] and ending [month, day, time].

﻿

﻿

 

GDSVF&H\

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 2

﻿

__________________________

Compensation

__________________________

﻿

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to up to 2.0% of the aggregate gross
proceeds from each sale of Placement Shares.

﻿

﻿

 

GDSVF&H\

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 3

﻿

__________________________

Notice Parties

__________________________

﻿

The Company

John Pescatore (jpescatore@pdvwireless.com)

Tim Gray (tgray@pdvwireless.com)

With copies to:

Tom Sidman (tsidman@pdvwireless.com)

Jeffrey Thacker (jthacker@gunder.com)

The Agent

﻿

Matthew Feinberg   (mfeinberg@brileyfbr.com)

    

Ryan Loforte    (rloforte@brileyfbr.com)

﻿

Patrice McNicoll   (pmcnicoll@brileyfbr.com)

﻿

Keith Pompliano  (kpompliano@brileyfbr.com)

﻿

with a copy to atmdesk@brileyfbr.com

 

GDSVF&H\

 

--------------------------------------------------------------------------------

 

 

Form of Representation Date Certificate Pursuant to Section 7(l)

The undersigned, the duly qualified and elected [•], of pdvWireless, Inc., a
Delaware corporation (the “Company”), does hereby certify in such capacity and
on behalf of the Company, pursuant to Section 7(l) of the Sales Agreement, dated
February 6, 2018 (the “Sales Agreement”), between the Company and B. Riley FBR,
Inc. that to the best of the knowledge of the undersigned:

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement  are true and correct on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof, except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; provided,  however, that such
representations and warranties also shall be qualified by the disclosure
included or incorporated by reference in the Registration Statement and
Prospectus; and

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof. 

﻿

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Sales Agreement.

﻿

PDVWIRELESS, INC.

By: 

Name: 

Title: 

﻿

Date: [•]





GDSVF&H\



--------------------------------------------------------------------------------

 

 



﻿

Schedule 4

﻿

The Company formed a wholly-owned subsidiary, Kleine License Holding Company LLC
(“KLHC”), to acquire FCC licenses owned by members of the Kleine family.  The
Company is paying the acquisition price over time.  The membership units of KLHC
are pledged to the Kleine family to secure the Company’s payment of the purchase
price.

 

GDSVF&H\

 

--------------------------------------------------------------------------------

 

 

Exhibit 21

Permitted Free Writing Prospectus

None.

﻿

﻿



GDSVF&H\



--------------------------------------------------------------------------------